MEMORANDUM *
This is an appeal from a conviction for violating 21 U.S.C. §§ 841(a)(1), 846 for conspiracy to possess methamphetamine with intent to distribute and possession of methamphetamine with intent to distribute. The only issue raised goes to ineffective assistance of counsel, including the claim that counsel inadequately prepared for trial.
*658We have routinely held that such issues are better presented in a post-conviction petition rather than on direct appeal so the record can be more fully developed. This is particularly true when the court must' determine how counsel’s failures relate to prejudice to the defendant. United States v. Ross, 206 F.3d 896 (9th Cir.2000); United States v. Molina, 934 F.2d 1440 (9th Cir.1991). Because neither of the two prongs of the test for ineffective assistance of counsel under Strickland can be assessed on the basis of the present record, we decline to address Trevino’s claim. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Accordingly, we dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.